             Case 7:18-cv-11154-VB Document 1 Filed 11/29/18 Page 1 of 9



Rayminh L. Ngo, SDNY# 4834
HIGBEE & ASSOCIATES (Of Counsel)
1504 Brookhollow Dr., Suite 112
Santa Ana, CA 92705
(714) 617-8350
(714) 597-6559 facsimile
rngo@higbeeassociates.com

Counsel for Plaintiff,
ALEX MAXIM


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

 ALEX MAXIM,                                   Case No. ____________________

                          Plaintiff,
                                               COMPLAINT FOR DAMAGES AND
                                               INJUNCTIVE RELIEF
 v.
                                               DEMAND FOR JURY TRIAL
 BLACK TIE GLOBAL, INC.; BLACK
 TIE LUXURY CAR SERVICE, INC.;
 and DOES 1 through 10 inclusive,

                          Defendants.




        Plaintiff Alex Maxim, for his Complaint against Black Tie Global, Inc.,

 Black Tie Luxury Car Service, Inc., and DOES 1 through 10, inclusive,

 Defendants, alleges as follows:

                                   INTRODUCTION

        1.     Alex Maxim (hereinafter “Plaintiff”), by counsel, brings this action to

 challenge the actions of Black Tie Global, Inc. and Black Tie Luxury Car Service,

                                           1
           Case 7:18-cv-11154-VB Document 1 Filed 11/29/18 Page 2 of 9



Inc., inclusive (hereinafter “Defendants”), with regard to the unlawful use of his

copyrighted image (hereinafter “Image”) owned by Plaintiff, and this conduct

caused Plaintiff damages.       This Court has subject matter jurisdiction over

Plaintiff’s claims for copyright infringement pursuant to 28 U.S.C. § 1331 and 28

U.S.C. § 1338(a).

      2.     For the purposes of this Complaint for Damages, unless otherwise

indicated, “Defendants” includes all agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogates,

representatives and insurers of Defendant(s) named in this caption.

                         JURISDICTION AND VENUE

      3.     This is a civil action seeking damages and injunctive relief for

copyright infringement under the Copyright Act of the United States, 17 U.S.C. §

101, whereby the Defendants violated Plaintiff’s exclusive rights as copyright

owner pursuant to 17 U.S.C. §§ 106 and 106A.

      4.     This Court has personal jurisdiction over Defendants because

Defendants’ acts of infringement complained of herein occurred in the State of

New York, and Defendants caused injury to Plaintiff in his intellectual property

within the State of New York.

      5.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because the

Defendants reside in this judicial district and a substantial part of the events giving



                                           2
            Case 7:18-cv-11154-VB Document 1 Filed 11/29/18 Page 3 of 9



rise to Plaintiff’s claim occurred in this judicial district. Alternatively, venue is

also proper pursuant to 28 U.S.C. § 1400(b) because the Defendants reside,

committed the acts of infringement, and have a regular and established place of

business in this judicial district.

                                       PARTIES

       6.     Plaintiff is a natural person.

       7.     Plaintiff is a “copyright owner” who holds “exclusive rights” to his

“copyrighted work[s]” pursuant to 17 U.S.C. §§ 101, 106, 106A.

       8.     Plaintiff is informed and believes, and thereon alleges, that

Defendants, Black Tie Global, Inc. and Black Tie Luxury Car Service, Inc. are

business entities residing in the State of New York, and conducting business

within the State of New York. Both entities maintain the same DOS Process

address with the New York Department of State: 411 Mundy Lane, Mount

Vernon, New York 10550. A true and correct copy of the New York Department

of State Division of Corporations Entity Information data for Defendants is

attached hereto as Exhibit A.

       9.     On information and belief, Defendant Black Tie Luxury Car Service,

Inc. owns and operates the website, http://www.blacktiecarservice.com/ (the

“Website”). Defendant Black Tie Luxury Car Service also maintains a business

address at: 175 Huguenot St., New Rochelle, NY 10801, Suite #223. Defendant



                                               3
            Case 7:18-cv-11154-VB Document 1 Filed 11/29/18 Page 4 of 9



Black Tie Global, Inc. maintains the Website’s reservation page. A true and

correct copy of the reservation page is attached hereto as Exhibit B.

      10.     Through the Website, Defendants reserve transportation services with

qualified chauffeurs and luxury vehicles for events such as parties, weddings,

casinos,     college   trips,   proms,   and    airport   travel.    See   generally

http://www.blacktiecarservice.com/.

      11.     The true names and capacities, whether individual, corporate,

associate or otherwise, of Defendant DOES 1 through 10, inclusive (the “Doe

Defendants”), are not known to Plaintiff who therefore sues said DOE Defendants

by such fictitious names. Plaintiff is informed and believes and thereon alleges

that each of the DOE Defendants is legally responsible in some matter for the

events and happenings herein referred to, and legally caused injuries and damages

proximately thereby to Plaintiff as herein alleged.

      12.     Plaintiff is informed and believes, and thereon alleges, that

Defendants unlawfully published Plaintiff’s copyrighted works without Plaintiff’s

express or implied authority or by the method of a license.

                            FACTUAL ALLEGATIONS

      13.      At all times relevant, Plaintiff was an individual.

      14.     Plaintiff is informed and believes, and thereon alleges, that at all

times relevant, Defendants are a business entity residing in the State of New York



                                            4
            Case 7:18-cv-11154-VB Document 1 Filed 11/29/18 Page 5 of 9



and conducted business in this judicial district.

      15.      Plaintiff is a professional photographer by trade. He photographs

various models and actresses and sells or licenses them to people and companies

seeking to make use of the photographs for advertisements and pecuniary gain.

Plaintiff’s livelihood is dependent on receiving compensation for the photographs

he produces.

      16.      Plaintiff took the Original Image; See Original Image attached hereto

as “Exhibit C.”

      17.      Plaintiff has ownership and copyright of the Image.

      18.      Plaintiff has registered the Image with the United States Copyright

Office under Registration Number VA 2-036-648.

      19.      On or about April 17, 2018, Plaintiff discovered that the Image had

been used on the Website without his permission. True and correct screenshots of

the infringing post are attached hereto as Exhibit D.

      20.      Plaintiff has provided notice to Defendants that the Image is subject

to copyright and to cease use of the Image.

      21.      Plaintiff did not consent to authorize, permit, or allow in any manner

the use of the Image by Defendants.

      22.      Plaintiff is informed and believes that Defendants used Plaintiff’s

copyrighted works without his permission and published, communicated,



                                           5
            Case 7:18-cv-11154-VB Document 1 Filed 11/29/18 Page 6 of 9



benefited through, posted, publicized and otherwise held out to the public for

commercial benefit, the original and unique work of Plaintiff without Plaintiff’s

consent or authority, and acquired monetary gain and market benefit as a result.

      23.     Defendants used the Image to promote Defendants’ business.

      24.     Plaintiff did not consent to the use of his Image for commercial gain.

                           FIRST CAUSE OF ACTION

                         COPYRIGHT INFRINGEMENT
                         Title 17 of the United States Code
      25.      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      26.     Plaintiff did not consent to, authorize, permit, or allow in any manner

the said use of Plaintiff’s unique and original materials and/or work.

      27.     Plaintiff is informed and believes and thereon alleges that said

Defendants infringed upon Plaintiff’s copyrighted works in violation of Title 17 of

the U.S. Code, in that it published, communicated, benefited through, posted,

publicized, and otherwise held out to the public for commercial benefit, the

original and unique work of the Plaintiff’s consent or authority and acquired

monetary gain and market benefit as a result.

      28.     As a result of each and every Defendants’ violations of Title 17 of

the U.S. Code, Plaintiff is entitled to actual damages and profits pursuant to 17

U.S.C. §504(b), or statutory damages in an amount up to $150,000.00 for each

                                           6
            Case 7:18-cv-11154-VB Document 1 Filed 11/29/18 Page 7 of 9



infringement pursuant to 17 U.S.C. § 504(c).

      29.     As a result of the Defendants’ violations of Title 17 of the U.S. code,

the court in its discretion may allow the recovery of full costs as well as

reasonable attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendants.

      30.     Plaintiff is also entitled to injunctive relief to prevent or restrain

infringement of his copyright pursuant to 17 U.S.C. § 502.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendants

   • Awarding Plaintiff statutory damages in an amount up to $150,000.00 for

      each infringement pursuant to 17 U.S.C. § 504(c);

   • Awarding Plaintiff costs of litigation and reasonable attorney’s fees,

      pursuant to 17 U.S.C. § 505;

   • Enjoining the Defendants from further infringement of all copyrighted

      works of the Plaintiff pursuant to 17 U.S.C. § 502; and

   • Awarding any other relief the Court deems just and proper.




                                          7
        Case 7:18-cv-11154-VB Document 1 Filed 11/29/18 Page 8 of 9



Dated: November 29, 2018                      Respectfully submitted,

                                              /s/ Rayminh L. Ngo
                                              Rayminh L. Ngo, Esq.
                                              SDNY #4834
                                              HIGBEE & ASSOCIATES
                                              1504 Brookhollow Dr., Ste 112
                                              Santa Ana, CA 92705-5418
                                              (714) 617-8350
                                              (714) 597-6729 facsimile
                                              Counsel for Plaintiff




                                    8
        Case 7:18-cv-11154-VB Document 1 Filed 11/29/18 Page 9 of 9



                        DEMAND FOR JURY TRIAL

     Plaintiff, Alex Maxim, hereby demands a trial by jury in the above matter.



Dated: November 29, 2018                           Respectfully submitted,


                                                   /s/ Rayminh L. Ngo
                                                   Rayminh L. Ngo, Esq.
                                                   SDNY# 4834
                                                   HIGBEE & ASSOCIATES
                                                   1504 Brookhollow Dr., Ste 112
                                                   Santa Ana, CA 92705-5418
                                                   (714) 617-8350
                                                   (714) 597-6729 facsimile
                                                   Counsel for Plaintiff




                                        9
